IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

STATE OF WASHINGTON,                             No. 73301-0-1                        es>


                                                                                              rip?
                    Respondent,
                                                                                          I

          v.
                                                                                              No. 73301-0-1/2


testified. Officer Chinn's testimony included hearsay statements supporting the alleged

violations.


       The trial court found McClinton had violated five community custody conditions.

The trial court imposed 60 days for each violation, to be served consecutively, for a total of

300 days' confinement. McClinton has served his confinement. He was released on

August 3, 2015.

       McClinton appeals the trial court's sentence modification order.

                                          ANALYSIS


       McClinton contends the trial court's reliance on hearsay statements, absent findings

of good cause or reliability, violated his right to due process under the standards

enunciated in State v. Abd-Rahmaan.1 But this issue is moot. McClinton has already

served the term of confinement imposed for these violations of his community custody

conditions, so we cannot provide any meaningful relief.2 McClinton provides no argument

that the public interest exception applies.

       We dismiss this appeal as moot.




WE CONCUR:




                                                       £^///
        1 154 Wn.2d 280, 111 P.3d 1157 (2005).
        2 In re Detention of Cross, 99 Wn.2d 373, 376-77, 662 P.2d 828 (1983) ("A case is
moot if a court can no longer provide effective relief.").